17‐227‐cv 
     VIZIO, Inc. v. Klee 




 1                                              In the
 2                 United States Court of Appeals
 3                               For the Second Circuit
 4                                   ________ 
 5                             AUGUST TERM 2017 
 6                                No. 17‐227‐cv 
 7                                         
 8                                 VIZIO, INC., 
 9                             Plaintiff‐Appellant, 
10                                         
11                                       v. 
12                                         
13   ROBERT KLEE, in his official capacity as the Commissioner of the State 
14        of Connecticut Department of Energy and Environmental 
15                                  Protection, 
16                             Defendant‐Appellee. 
17                                   ________ 
18                                         
19              Appeal from the United States District Court 
20                      for the District of Connecticut. 
21              No. 1:15‐cv‐00929 ― Victor A. Bolden, Judge. 
22                                   ________ 
23                                         
24                        ARGUED: DECEMBER 7, 2017  
25                        DECIDED: MARCH 29, 2018 
26                                   ________ 
27    
28   Before: CABRANES AND LIVINGSTON, Circuit Judges, GOLDBERG, Judge.* 
29                                   ________ 

     *
      Judge Richard W. Goldberg, of the United States Court of International Trade, sitting by
     designation.
     2                                                      No. 17‐227‐cv




 1          Plaintiff‐Appellant  VIZIO,  Inc.  filed  a  complaint  against 
 2   Defendant‐Appellee Robert Klee, in his capacity as the Commissioner 
 3   of the State of Connecticut Department of Energy and Environmental 
 4   Protection, asserting that a Connecticut law imposing recycling fees 
 5   on electronics manufacturers violates the United States Constitution.  
 6   The United States District Court for the District of Connecticut (Victor 
 7   A. Bolden, Judge) granted Defendant‐Appellee’s Rule 12(b)(6) motion 
 8   to dismiss for failure to state a claim.  On appeal, VIZIO advances only 
 9   its argument that the Connecticut law is unconstitutional under the 
10   Commerce Clause. 

11          We hold that VIZIO has failed to state a claim upon which relief 
12   can  be  granted,  and  we  therefore  AFFIRM  the  December  29,  2016 
13   judgment of the District Court.  

14                                  ________ 
15                                        
16                      PRATIK A. SHAH (James E. Tysse, Z. W. Julius Chen, 
17                      and  Martine  E.  Cicconi,  on  the  brief),  Akin  Gump 
18                      Strauss  Hauer  &  Feld  LLP,  Washington,  DC,  for 
19                      Plaintiff‐Appellant. 
20                       
21                      MICHAEL K. SKOLD, Assistant Attorney General, for 
22                      George  Jepsen,  Attorney  General,  Office  of  the 
23                      Attorney  General,  Hartford,  CT,  for  Defendant‐
24                      Appellee. 
25                                  ________ 
26                                        
27   RICHARD W. GOLDBERG, Judge: 
28    
29         Plaintiff‐Appellant VIZIO, Inc. is a manufacturer of televisions 
30   sold  nationwide,  including  in  Connecticut.    VIZIO  challenges 
31   Connecticut’s statute and regulations creating and implementing its 
     3                                                        No. 17‐227‐cv




 1   electronic recycling program, Conn. Gen. Stat. §§ 22a‐629 et seq.; Conn. 
 2   Agencies Regs. §§ 22a‐630(d)‐1, 22a‐638‐1 (collectively “Connecticut’s 
 3   E‐Waste  Law”),  on  the  grounds  that  they  effectively  regulate 
 4   interstate  commerce  in  violation  of  the  Commerce  Clause,  U.S. 
 5   CONST. art. I, § 8, cl. 3. 

 6          Such a dormant Commerce Clause claim is analyzed through a 
 7   “well‐worn path,” see N.Y. Pet Welfare Ass’n, Inc. v. City of New York, 
 8   850  F.3d  79,  89  (2d  Cir.  2017),  and  because  VIZIO  has  failed  to 
 9   articulate  entitlement  to  relief  under  this  familiar  rubric,  its  claim 
10   must be dismissed. 

11                                BACKGROUND 

12         On  June  17,  2015,  VIZIO  initiated  a  lawsuit  seeking  to  enjoin 
13   Connecticut  from  enforcing  its  e‐waste  law.    On  appeal,  we  review 
14   the constitutionality of that law under the Commerce Clause of the 
15   U.S. Constitution, art. I, § 8, cl. 3. 

16        I.   Connecticut’s E‐Waste Law 

17          In  July  2007,  the  Connecticut  legislature  passed  “An  Act 
18   Concerning  the  Collection  and  Recycling  of  Covered  Electronic 
19   Devices,”  Public  Act  No.  07‐189,  codified  at  Conn.  Gen.  Stat. 
20   §§ 22a‐629 et seq.  The statute created a program under which certain 
21   manufacturers conducting business in the state would be required to 
22   register with Connecticut’s Department of Energy and Environmental 
23   Protection  (“DEEP”)  and  pay  a  fee  associated  with  the  cost  of 
24   recycling  the  products  they  manufacture.    In  general,  the  law  was 
25   designed so that “each manufacturer [would] participate in the state‐
26   wide electronics recycling program . . . to implement and finance the 
27   collection,  transportation  and  recycling  of  covered  electronic 
28   devices . . . .”    Conn.  Gen.  Stat.  § 22a‐631(a).    As  a  manufacturer  of 
29   “non‐[cathode  ray  tube]‐based  televisions,”  Conn.  Gen.  Stat. 
     4                                                        No. 17‐227‐cv




 1   § 22a‐629(5),  for  sale  in  Connecticut,  Conn.  Gen.  Stat.  § 22a‐629(7), 
 2   VIZIO must contribute to the state’s television recycling program.  See 
 3   Conn.  Gen.  Stat.  § 22a‐631(a).    VIZIO  does  not  dispute  that  it  is  a 
 4   covered  manufacturer  under  the  law,  nor  does  it  contest 
 5   Connecticut’s  power  to  compel  VIZIO  to  pay  into  the  recycling 
 6   program.    VIZIO  does,  however,  challenge  the  means  by  which 
 7   Connecticut calculates its recycling fee.   

 8          The  recycling  program  is  operated  by  “covered  electronic 
 9   recyclers” (“CERs”), private entities who register with the state.  See 
10   Conn.  Gen.  Stat.  § 22a‐629(6);  see  also  Conn.  Agencies  Regs. 
11   § 22a‐638‐1(b).  Those CERs collect all “covered electronic devices” for 
12   recycling  and  dispose  of  them.    See  generally  Conn.  Gen.  Stat. 
13   § 22a‐631.  The manufacturers, in turn, pay their assigned fees directly 
14   to the CERs.  Conn. Agencies Regs. § 22a‐638‐1(j).   

15         The  Connecticut  legislature  charged  DEEP  with  enacting 
16   regulations “to establish annual registration and reasonable fees for 
17   administering  the  [recycling]  program . . . .”    Conn.  Gen.  Stat. 
18   § 22a‐630(d).    The  law  mandated  that  those  fees  would  be 
19   “representative  of  the  manufacturer’s  market  share,”  calculated 
20   “based  on  available  national  market  share  data.”    Conn.  Gen.  Stat. 
21   § 22a‐630(d) (emphasis added).  DEEP’s regulations, which took effect 
22   in June 2010, determine each manufacturers’ market share based on:  

23          [I]nformation  that  approximates  the  total  number  of 
24          units sold by all manufacturers for the previous year and 
25          approximates  the  number  of  units  sold  that  are 
26          attributable  to  each  manufacturer.  This  determination 
27          shall  be  based  upon  nationally  available  market  share 
28          data, including, but not limited to, the number of units 
29          shipped, retail sales data, consumer surveys, information 
     5                                                       No. 17‐227‐cv




 1          provided  by  the  manufacturers,  or  other  nationally 
 2          available market share data. 

 3   Conn.  Agencies  Regs.  §  22a‐638‐1(g)(2).    It  is  this  national  market 
 4   share  approach  that  VIZIO  claims  to  be  violative  of  the  dormant 
 5   Commerce Clause. 

 6          In  its  first  amended  complaint,  VIZIO  alleged  that  “the 
 7   practical effect of the E‐Waste Law is to directly regulate VIZIO’s out‐
 8   of‐state  sales  and  to  control  VIZIO’s  conduct  outside  of  the  state’s 
 9   boundaries.”  In short, VIZIO maintains that Connecticut’s national 
10   market  share  approach  unduly  regulates  interstate  commerce  by 
11   tying in‐state fees to out‐of‐state transactions and by double charging 
12   those out‐of‐state sales. 

13          VIZIO asserts a host of costs associated with Connecticut’s E‐
14   Waste Law, each of which VIZIO contends influences its out‐of‐state 
15   pricing  decisions  by  increasing  the  cost  of  doing  business  both  in 
16   Connecticut  and  nationwide.    The  result,  VIZIO  argues,  is  a 
17   disproportionate share of the regulatory costs falling to producers like 
18   VIZIO who manufacture products that are sold in‐ and out‐of‐state.  
19   Additionally, VIZIO asserts that by considering a company’s national 
20   sales,  Connecticut  double  charges  manufacturers  for  sales  made 
21   outside the state. All of this, VIZIO claims, infringes on the interstate 
22   market for televisions “by reducing the narrow revenue margins that 
23   VIZIO can capitalize upon to price and compete.”  

24          According  to  VIZIO,  the  state’s  calculation  of  fees  under 
25   Connecticut’s  E‐Waste  Law  is  problematic  and  VIZIO’s  specific 
26   circumstances  highlight  the  law’s  burdensome  effects.    Because 
27   VIZIO’s  assigned  national  market  share  was  higher  than  the 
28   company’s actual share of the Connecticut market, VIZIO contends 
29   that the fees it paid were correspondingly disproportionate.  Under 
30   the law, VIZIO claims to have been assessed market shares of 14.33%, 
     6                                                        No. 17‐227‐cv




 1   14.52%, and 16.088% in the years 2013 through 2015, respectively, and 
 2   has spent over $2.5 million to comply with the law over those three 
 3   years.    These  costs  have  accrued  despite  VIZIO’s  insistence  that 
 4   Connecticut’s E‐Waste Law principally funds the recycling of cathode 
 5   ray tube televisions, a product VIZIO has never manufactured.   

 6           Thus,  VIZIO  asserts  that  it  is  required  to  pay  an  outsized 
 7   recycling  bill  for  televisions  it  did  not  produce,  products  which 
 8   burden the recycling program exponentially more than its own.  And, 
 9   as  a  result,  due  to  the  law’s  reference  to  out‐of‐state  sales,  VIZIO 
10   maintains that it is assessed a fee not in proportion with its true share 
11   of the Connecticut market or the actual burdens VIZIO places on the 
12   recycling program. 

13        II.   Lower Court Proceedings 

14           On  August  20,  2015,  Connecticut  moved  to  dismiss  VIZIO’s 
15   complaint, arguing that VIZIO had failed to state a claim upon which 
16   relief  could  be  granted  under  Rule  12(b)(6)  of  the  Federal  Rules  of 
17   Civil Procedure.  The district court dismissed VIZIO’s complaint in its 
18   entirety, including several counts unrelated to the Commerce Clause.  
19   VIZIO,  Inc.  v.  Klee,  No.  3:15‐CV‐00929,  2016  WL  1305116,  at  *28  (D. 
20   Conn. Mar. 31, 2016).  Yet the court granted leave to amend to “add 
21   factual allegations from which the Court could reasonably infer that 
22   the  National  Market  Share  provision  of  the  E‐Waste  Law  has  the 
23   practical  effect  of  directly  controlling  the  interstate  prices  of  its 
24   televisions” so as to state a claim under the extraterritoriality theory 
25   of dormant Commerce Clause jurisprudence.  Id. at *15. 

26         VIZIO  filed  its  amended  complaint  on  May  20,  2016, 
27   supplementing  its  original  pleadings  with  additional  factual 
28   allegations in an attempt to satisfy the pleading requirements of Rule 
29   12(b)(6).    Connecticut  subsequently  filed  another motion  to  dismiss 
30   and the court granted that motion in full, dismissing all of VIZIO’s 
     7                                                          No. 17‐227‐cv




 1   remaining claims.  VIZIO, Inc. v. Klee, 226 F. Supp. 3d 88, 105 (D. Conn. 
 2   2016). 

 3          VIZIO  timely  appealed.    On  appeal,  VIZIO  continues  to 
 4   advance  its  position  that  Connecticut’s  E‐Waste  Law  violates  the 
 5   dormant Commerce Clause.  Specifically, VIZIO argues that the law 
 6   directly  controls  interstate  commerce  in  violation  of  the 
 7   extraterritoriality  principle,  amounts  to  an  impermissible  user  fee, 
 8   and  imposes  impermissible  burdens  on  interstate  commerce  in 
 9   relation  to  local  benefits.    Each  of  these  arguments  was  properly 
10   preserved and is ripe for review by this panel. 

11                                    DISCUSSION 

12          The  Commerce  Clause  provides  that  Congress  has  the 
13   exclusive  power  “[t]o  regulate  Commerce . . . among  the  several 
14   States.”  U.S. CONST. art. I, § 8, cl. 3.  This provision has long been read 
15   to  contain  a  negative  corollary  that  “denies  the  States  the  power 
16   unjustifiably to discriminate against or burden the interstate flow of 
17   articles of commerce.”  Or. Waste Sys., Inc. v. Dep’t of Envtl. Quality of 
18   Or.,  511  U.S.  93,  98  (1994).    At  issue  in  this  case  is  that  principle, 
19   termed the “dormant Commerce Clause,” and whether Connecticut 
20   has violated its dictates.   

21          “Analysis of state and local laws under the dormant Commerce 
22   Clause  treads  a  well‐worn  path.  First,  we  determine  whether  the 
23   challenged  law  ‘discriminates  against  interstate  commerce,’  or 
24   ‘regulates  evenhandedly  with  only  incidental  effects  on  interstate 
25   commerce.’”  N.Y. Pet Welfare Ass’n, 850 F.3d at 89 (citation omitted).  
26   State laws may discriminate in several ways, including in their effect.  
27   See  Town  of  Southold  v.  Town  of  E.  Hampton,  477  F.3d  38,  48  (2d  Cir. 
28   2007).    However,  if  discrimination  is  not  found  and  the  law  only 
29   imposes incidental burdens on interstate commerce, we analyze the 
     8                                                        No. 17‐227‐cv




 1   law under the standard set out in Pike v. Bruce Church, Inc., 397 U.S. 
 2   137, 142 (1970). 

 3           Here,  VIZIO  argues  that  Connecticut’s  E‐Waste  Law 
 4   discriminates  against  interstate  commerce  because  the  effect  of  the 
 5   law is to control prices beyond Connecticut’s borders.  VIZIO claims 
 6   that  by  assessing  a  recycling  fee  calculated  by  reference  to  a 
 7   manufacturer’s national, rather than local, market share, Connecticut 
 8   impermissibly regulates interstate commerce.  In so arguing, VIZIO 
 9   relies  primarily  on  the  principle  that  the  “Commerce  Clause  .  .  . 
10   precludes  the  application  of  a  state  statute  to  commerce  that  takes 
11   place wholly outside of the State’s borders.” Healy v. Beer Inst., Inc., 
12   491 U.S. 324, 336 (1989) (first alteration in original) (quoting Edgar v. 
13   MITE  Corp.,  457  U.S.  624,  642  (1982)  (plurality  opinion)). 
14   Alternatively,  VIZIO  contends  that  Connecticut’s  E‐Waste  Law  is 
15   improper  because  it  imposes  an  unconstitutional  user  fee,  see 
16   Evansville‐Vanderburgh  Airport  Auth.  Dist.  v.  Delta  Airlines,  Inc.,  405 
17   U.S.  707,  711–12  (1972),  and  its  negative  impact  on  interstate 
18   commerce outweighs the benefits conferred on the local economy, see 
19   Pike, 397 U.S. at 142. 

20          Yet VIZIO’s claim must fail as it does not allege sufficient facts 
21   to give rise to an entitlement to relief under the dormant Commerce 
22   Clause.    The  thrust  of  VIZIO’s  argument  is  that  Connecticut  is 
23   prohibited  from  referencing  national market  share  when  it assesses 
24   recycling fees because doing so regulates—thereby placing a burden 
25   on—interstate commerce.  However, such a principle has not before 
26   been acknowledged in our dormant Commerce Clause jurisprudence 
27   and we decline to extend that doctrine here.   

28          Accordingly, we affirm the dismissal by the district court. 

29           
     9                                                        No. 17‐227‐cv




 1        I.    Standard of Review 

 2          We  review  de  novo  the  district  court’s  dismissal  for  failure  to 
 3   state a claim under Rule 12(b)(6).  See Sherman v. Town of Chester, 752 
 4   F.3d 554, 560 (2d Cir. 2014).  We regard as true all well‐pleaded factual 
 5   allegations,  draw  all  reasonable  inferences  in  VIZIO’s  favor,  and 
 6   assess  the  complaint  to  “determine  whether  [the  allegations] 
 7   plausibly give rise to an entitlement to relief.” Selevan v. N.Y. Thruway 
 8   Auth., 584 F.3d 82, 88 (2d Cir. 2009) (quoting Ashcroft v. Iqbal, 556 U.S. 
 9   662,  679  (2009)).    Nevertheless,  the  burden  remains  with  VIZIO  to 
10   demonstrate  that  Connecticut’s  E‐Waste  Law  imposes  an 
11   impermissible burden on interstate commerce.  See USA Recycling, Inc. 
12   v. Town of Babylon, 66 F.3d 1272, 1281 (2d Cir. 1995) (citing Hughes v. 
13   Oklahoma, 441 U.S. 322, 336 (1979)).  Thus, our review here focuses on 
14   the  dormant  Commerce  Clause  and  whether  VIZIO’s  theory  of 
15   unconstitutionality fits within its contours. 

16        II.   Extraterritorial Effect 

17          Because VIZIO alleges that Connecticut’s E‐Waste Law merely 
18   influences  national  pricing  decisions,  rather  than  directly  controls 
19   out‐of‐state  commerce,  its  extraterritorial  theory  was  properly 
20   dismissed.  A state law has unconstitutional extraterritorial effect if 
21   its “practical effect . . . is to control conduct beyond the boundaries of 
22   the State.”  Healy, 491 U.S. at 336 (citing Brown‐Forman Distillers Corp. 
23   v. N.Y. State Liquor Auth., 476 U.S. 573, 579 (1986)).  When assessing a 
24   plaintiff’s extraterritoriality theory, we focus squarely on whether the 
25   state law has “the practical effect of requiring out‐of‐state commerce 
26   to be conducted at the regulating state’s direction.”  SPGGC, LLC v. 
27   Blumenthal, 505 F.3d 183, 193 (2d Cir. 2007) (emphasis added) (quoting 
28   Am. Booksellers Found. v. Dean, 342 F.3d 96, 102 (2d Cir. 2003)); see also 
29   Energy  &  Env’t  Legal  Inst.  v.  Epel,  793  F.3d  1169,  1170  (10th  Cir.) 
30   (Gorsuch, J.) (referring to the extraterritoriality principle as “the most 
     10                                                       No. 17‐227‐cv




 1   dormant doctrine in dormant commerce clause jurisprudence”).  In 
 2   that  analysis,  courts  shall  not  only  consider  the  effect  of  the 
 3   challenged law, but also “what effect would arise if not one, but many 
 4   or every State adopted similar legislation.” Healy, 491 U.S. at 336. 

 5          The  practical  effect  of  Connecticut’s  E‐Waste  Law  does  not 
 6   “inescapably require” out‐of‐state conformance with its dictates such 
 7   that  VIZIO  cannot  successfully  argue  that  the  law  is 
 8   unconstitutionally extraterritorial in its effect.  Nat’l Elec. Mfrs. Ass’n 
 9   v. Sorrell, 272 F.3d 104, 110 (2d Cir. 2001).  The law does not “mak[e] 
10   specific reference to the terms of . . . pricing” and does not “attach[] 
11   in‐state consequences where the pricing terms violate[] the statute[].” 
12   Freedom  Holdings,  Inc.  v.  Spitzer,  357  F.3d  205,  221  (2d  Cir.  2004).  
13   Connecticut’s  E‐Waste  Law  does  nothing  to  control  interstate 
14   commerce,  but  rather  merely  considers  out‐of‐state  activity  in 
15   imposing in‐state charges.  Indeed, VIZIO is not compelled to conduct 
16   its  business  outside  of  Connecticut  on  the  state’s  proscribed  terms.  
17   Rather, VIZIO is free to arrange its business in one manner or another 
18   without consideration of out‐of‐state compliance with Connecticut’s 
19   E‐Waste Law.  

20          VIZIO argues that the state’s fee structure is pegged to VIZIO’s 
21   national  activities,  which  will  inevitably  affect  its  television  prices 
22   outside Connecticut.  VIZIO attempts to characterize this as control, 
23   arguing  that  Connecticut’s  E‐Waste  Law,  “individually  and 
24   collectively with other states’ e‐waste laws, is establishing a piecemeal 
25   pricing  mechanism  for  interstate  goods.”    But  this  practical  effect 
26   amounts to no more than “upstream pricing impact” because the law 
27   does  not  go  “a  step  further[  and]  control[]  in‐state  and  out‐of‐state 
28   pricing . . . .” Spitzer, 357 F.3d at 221.  As such, Connecticut’s E‐Waste 
29   Law is merely one of “innumerable valid state laws affect[ing] pricing 
30   decisions in other States.”  Healy, 491 U.S. at 345 (Scalia, J., concurring 
31   in part and concurring in the judgment) (cautioning against allowing 
     11                                                       No. 17‐227‐cv




 1   Commerce  Clause  jurisprudence  to  “degenerate  into  disputes  over 
 2   degree of economic effect.”).  VIZIO has not alleged that Connecticut 
 3   reaches out and directs VIZIO’s decision‐making apparatus or that of 
 4   any other interstate commercial participant. 

 5           In a final effort to articulate an entitlement to relief, VIZIO tries 
 6   to tack onto its control argument the principles 1) that “a State may 
 7   not  tax  value  earned  outside  its  borders,”  Allied‐Signal,  Inc.  v.  Dir., 
 8   Div. of Taxation, 504 U.S. 768, 777, 112 S. Ct. 2251, 119 L. Ed. 2d 533 
 9   (1992), and 2) that a state law may not “subject interstate commerce 
10   to the risk of a double tax burden to which intrastate commerce is not 
11   exposed,” Comptroller of the Treasury v. Wynne, 135 S. Ct. 1787, 1795 
12   (2015) (citation omitted).  But the E‐Waste Law does not impose a tax: 
13   it requires electronics producers to pay fees to CERs, private recycling 
14   facilities, “not to the government.”  Sam Francis Found. v. Christies, Inc., 
15   784 F.3d 1320, 1324 (9th Cir. 2015) (en banc), cert. denied, 136 S. Ct. 795 
16   (2016);  see  also  id.  (observing  that  “state‐imposed  taxes”  are  treated 
17   differently  than  statutes  that  “regulate[]  conduct  among  private 
18   parties”  under  the  dormant  Commerce  Clause).    Moreover,  neither 
19   principle  is  part  of  the  extraterritoriality  doctrine,  and  for  good 
20   reason.    As  demonstrated  above,  Connecticut’s  imposition  of  a  fee 
21   that  accounts  for  national  market  share  does  not  control  interstate 
22   commerce.  VIZIO’s objection to the law is not that it taxes out‐of‐state 
23   income,  Allied‐Signal,  504  U.S.  at  777–78,  or  that  it  discourages 
24   participation  in  the  interstate  market,  Wynne,  135  S.  Ct.  at  1801–04.  
25   Rather, VIZIO’s challenge remains directed at Connecticut’s ability to 
26   use  national  market  share  as  a  proxy  for  measuring  its  in‐state 
27   activity.  This is not discriminatory, see id. at 1804–05, nor is it control, 
     12                                                                No. 17‐227‐cv




 1   see  Healy,  491  U.S.  at  336.1    Thus,  VIZIO’s  attempt  to  refashion  its 
 2   control argument as one about double taxation is unavailing.   

 3           VIZIO  also  insists  that  our  holding  in  Grand  River  Enterprises 
 4   Six Nations, Ltd. v. Pryor compels us to allow VIZIO’s suit to continue 
 5   to the discovery stage of litigation.  See 425 F.3d 158, 173 (2d Cir. 2005).  
 6   We disagree.  In Grand River, we allowed plaintiffs’ extraterritoriality 
 7   claim to proceed under a national market share theory.  Id.  Unlike the 
 8   plaintiffs  in  Grand  River,  however,  VIZIO  has  not  made  any  of  the 
 9   allegations that we suggested in Grand River could give rise to a viable 
10   claim:  “that  the  [E‐Waste  Law  is]  inconsistent  with  the  legitimate 
11   regulatory  regimes  of  other  states,  that  the  [E‐Waste  Law]  force[s] 
12   out‐of‐state  merchants  to  seek  [Connecticut]  regulatory  approval 
13   before  undertaking  an  out‐of‐state  transaction,  or  that  any  sort  of 
14   interstate  regulatory  gridlock  would  occur  if  many  or  every  state 
15   adopted  similar  legislation.”  Id.  at  171  (quoting  Spitzer,  357  F.3d  at 
16   221).2    The  Grand  River  plaintiffs  were  successful  precisely  because 
17   they  did  so  plead.    See  id.    As  a  result,  we  are  not  bound  by  our 
18   previous holding in Grand River and decline to treat VIZIO in a similar 
19   fashion to those plaintiffs in that distinguishable case.3 

     1
       Indeed, state laws that could “result in the discriminatory double taxation of income earned out
     of state” are not unconstitutional if that risk of double taxation stems from “the interaction of two
     different but nondiscriminatory” tax systems. Wynne, 135 S. Ct. at 1801–02. VIZIO does not
     argue that the E-Waste Law is inherently discriminatory, just that it would result in double
     taxation if other states apportioned e-waste recycling fees based on in-state market share.
     2
       VIZIO does, however, assert that Connecticut’s E-Waste Law imposes “overlapping,
     inconsistent, and confusing obligations on VIZIO” which ultimately can lead to “additional
     cost[s]” in the form of “multiple e-waste fees for the same product or sale.” This alleged impact
     does not amount to “effectively regulating the pricing mechanism for goods in interstate
     commerce.” Grand River, 425 F.3d at 173 (internal quotation marks and brackets omitted)
     (quoting Healy, 491 U.S. at 340).
     3
       Moreover, the Grand River court qualified its ruling by stating that it “[took] no position as to
     the ultimate viability of the dormant commerce clause claim,” but chose to keep that claim alive so
     as to remain “consistent with the district court’s decision to reinstate the Sherman Act claim . . . .”
     Grand River, 425 F.3d at 173. And the Second Circuit later held that the Grand River claim was
     not viable because the challengers had shown only that the regulations could affect nation-wide
     prices, which was legally insufficient. Freedom Holdings, Inc. v. Cuomo, 624 F.3d 38, 67 (2d Cir.
     2010). Yet that is all that VIZIO pleads here.
     13                                                       No. 17‐227‐cv




 1          In sum, VIZIO has only argued that Connecticut’s E‐Waste Law 
 2   merely  affects  pricing  decisions,  not  that  it  “directly  controls 
 3   commerce occurring wholly outside the boundaries of a State . . . .”  
 4   Healy,  491  U.S.  at  336.    More  is  required  to  make  out  an 
 5   extraterritoriality claim.  Because VIZIO’s alleged “practical effect” is 
 6   insufficient and it has failed to identify an alternative recognized basis 
 7   under  which  its  extraterritoriality  claim  can  survive,  we  affirm  the 
 8   district court’s dismissal of VIZIO’s claim for relief under the theory 
 9   of extraterritoriality. 

10         III.   Unconstitutional User Fee 

11          VIZIO’s suggestion that we apply the Supreme Court’s “user 
12   fee”  analysis  to  these  circumstances  is  also  misguided.    While  the 
13   imposition  of  a  user  fee  may  indicate  that  a  dormant  Commerce 
14   Clause violation is afoot, see Selevan, 584 F.3d at 96–98, that analysis is 
15   inapplicable here.  Because Connecticut does not charge a fee for the 
16   use  of  public  property,  VIZIO’s  proposed  framework  is  inapposite 
17   and VIZIO’s claim for relief thereunder was rightfully dismissed by 
18   the district court. 

19           In Evansville, the Supreme Court announced a test in order to 
20   examine contested tolls imposed for the use of state roads.  405 U.S. 
21   at  716–17.    That  test  deems  permissible  those  user  fees  that  are:  1) 
22   “based  on  some  fair  approximation  of  use,”  2)  “not  excessive  in 
23   relation  to  the  benefits  conferred,”  and  3)  “not  discriminat[ory] 
24   against interstate commerce.”  Nw. Airlines, Inc. v. County of Kent, 510 
25   U.S. 355, 369 (1994) (citing Evansville, 405 U.S. at 716–17).  Importantly, 
26   the Evansville rubric applies “only to ‘charge[s] imposed by the State 
27   for  the  use  of  state‐owned  or  state‐provided  transportation  or  other 
28   facilities and services.’”  Or. Waste Sys., 511 U.S. at 103 n.6 (emphasis 
29   added)  (quoting  Commonwealth  Edison  Co.  v.  Montana,  453  U.S.  609, 
30   621 (1981)).   
     14                                                       No. 17‐227‐cv




 1          Notwithstanding  VIZIO’s  arguments  to  the  contrary, 
 2   Connecticut’s E‐Waste Law does not impose a user fee and, therefore, 
 3   the  Evansville  framework  is  ill‐suited  to  scrutinize  the  state’s  tax.  
 4   Connecticut does not charge for the privilege of using public facilities 
 5   but  instead  merely  imposes  a  fee  on  VIZIO  in  order  to  finance  an 
 6   electronics recycling program.  In fact, under Connecticut’s E‐Waste 
 7   Law  manufacturers  pay  the  recycling  fees  directly  to  the  CERs, 
 8   privately  owned  facilities  designated  by  the  state  as  recyclers.    See 
 9   Conn. Agencies Regs. §§ 22a‐638‐1(b), (j).  Those private CERs then do 
10   the work of actually recycling the goods.  See Conn. Agencies Regs. 
11   § 22a‐638‐1(c).    The  state’s  role  lies  only  in  the  program’s  creation, 
12   maintenance,  and  in  assigning  manufacturers  a  rate.    As  such, 
13   Connecticut cannot be said, in this context, to run a “state‐owned or 
14   state‐provided”  program  and  we  decline  to  analyze  the 
15   reasonableness of the fees using the Evansville test. 

16          VIZIO encourages this court to view the Oregon Waste Systems 
17   holding as dicta.   Essentially, VIZIO claims that because the overall 
18   disposition of that case did not rely upon the reasoning provided in 
19   footnote  6,  we  can  treat  it  as  persuasive  rather  than  binding.    We 
20   decline to do so for two reasons.  First, the questioned holding is not 
21   merely dicta, as demonstrated by that Court’s treatment of the issue.  
22   See Or. Waste Sys., 511 U.S. at 114 (Rehnquist, C.J., dissenting) (noting 
23   the  importance  of  footnote  6  in  the  Court’s  conclusion);  see  also 
24   Commonwealth  Edison,  453  U.S.  at  621  (describing  the  user‐fees 
25   doctrine as applying to fees “imposed by the State for the use of state‐
26   owned or state‐provided transportation or other facilities and services.” 
27   (emphasis  added)).    Second,  even  if  we  were  persuaded  to  follow 
28   VIZIO’s  line  of  reasoning,  VIZIO  has  offered  no  reason  why  this 
29   definition of “user fee” is either unreasonable or in need of revision.  
30   Rather than offering an alternative, VIZIO merely states that we have 
31   the option to decline to follow footnote 6. 
     15                                                        No. 17‐227‐cv




 1           In  sum,  we  do  not  see  a  justification—nor  has  VIZIO  offered 
 2   one—for why the Evansville test ought to be applied to a program such 
 3   as  Connecticut’s.    As  a  result,  VIZIO  has  failed  to  state  a  claim  for 
 4   relief  and  the  district  court  was  correct  to  dismiss  this  “user  fee” 
 5   argument. 

 6         IV.   Burden on Interstate Commerce 

 7           Having dispensed with VIZIO’s primary arguments as to the 
 8   discriminatory nature of Connecticut’s E‐Waste Law, we now turn to 
 9   the  task  of  balancing  the  competing  national  and  local  interests.  
10   Because the law “regulates even‐handedly to effectuate a legitimate 
11   local public interest, and its effects on interstate commerce are only 
12   incidental,  it  will  be  upheld  unless  the  burden  imposed  on  such 
13   commerce  is  clearly  excessive  in  relation  to  the  putative  local 
14   benefits.”    Pike,  397  U.S.  at  142.    Ultimately,  however,  this  final 
15   attempt  to  maintain  VIZIO’s  dormant  Commerce  Clause  challenge 
16   under the Pike framework must be stifled because VIZIO once again 
17   fails to plead sufficient facts to give rise to an entitlement to relief. 

18          The  Pike  test  is  often  directed  at  differentiating  “protectionist 
19   measures”  from  those  that  “can  fairly  be  viewed  as  .  .  .  directed  to 
20   legitimate local concerns, with effects upon interstate commerce that 
21   are  only  incidental.”    Philadelphia  v.  New  Jersey,  437  U.S.  617,  624, 
22   (1978).  In order to sufficiently allege that Connecticut’s E‐Waste Law 
23   is “protectionist” rather than dedicated to “legitimate local concerns,” 
24   VIZIO  must  at  least  demonstrate  that  the  “burden  on  interstate 
25   commerce  .  .  .  is  qualitatively  or  quantitatively  different  from  that 
26   imposed on  intrastate  commerce.”    Town  of  Southold,  477 F.3d  at  50 
27   (quoting Sorrell, 272 F.3d at 109).  What’s more, when faced with the 
28   considerable  public  benefits  presented  by  this  law,  VIZIO’s  task 
29   becomes even greater, as it “must overcome a ‘strong presumption of 
30   validity.’”  Kassel v. Consol. Freightways Corp. of Del., 450 U.S. 662, 670 
     16                                                             No. 17‐227‐cv




 1   (1981)  (quoting  Bibb  v.  Navajo  Freight  Lines,  Inc.,  359  U.S.  520,  524 
 2   (1959)). 

 3          While states are prohibited from discriminating against out‐of‐
 4   state  actors,  they  “may  impose  incidental  burdens  on  interstate 
 5   commerce . . . to  promote  safety  or  general  welfare.”    N.Y.  State 
 6   Trawlers Ass’n v. Jorling, 16 F.3d 1303, 1307 (2d Cir. 1994).  Here, we 
 7   examine precisely that sort of law and conclude that “any arguable 
 8   burden  does  not  exceed  the  public  benefits  of  the  [law].”  United 
 9   Haulers Ass’n, Inc. v. Oneida‐Herkimer Solid Waste Mgmt. Auth., 550 U.S. 
10   330, 346 (2007). 

11           The  benefits  provided  by  Connecticut’s  E‐Waste  Law  are 
12   legion.  Primarily, the law funds the state’s recycling efforts, a clear 
13   benefit to the public at large.  Secondarily, the market share approach 
14   itself  provides  additional  benefits  in  that  it,  among  other  things: 
15   apportions  costs  amongst  state  market  participants,  reduces  the 
16   administrative  strain  other  approaches  may  carry  in  identifying 
17   producers,  and  guarantees  that  any  “orphan”  products—those  for 
18   which  an  original  manufacturer  is  unidentifiable—will  be  recycled, 
19   see  Conn.  Gen.  Stat.  § 22a‐631(d).    Analyzed  against  this  backdrop, 
20   VIZIO  faces  a  high  bar  to  sufficiently  allege  that  Connecticut  has 
21   impermissibly implemented a program which benefits public health 
22   and safety.4 

23         On balance we do not find an impermissible burden.  Burdens 
24   supportive of an unconstitutional finding have been recognized in the 
25   following situations: “regulations that have a disparate impact on in‐ 
26   versus  out‐of‐state  entities,  laws  that  regulate  beyond  the  state’s 
     4
       VIZIO responds that, even if the E-Waste Law as a whole protects public health and safety, the
     method by which it does so—specifically its “reliance on national-market share—is entirely
     unrelated to any” such benefit. That is of no importance. We ask only whether the means chosen
     is “a convenient and effective way” of accomplishing the ends sought. United Haulers Ass’n, 550
U.S. at 346.
     17                                                               No. 17‐227‐cv




 1   borders,  and  laws  that  create  regulatory  inconsistencies  between 
 2   states.”  N.Y. Pet Welfare Ass’n, 850 F.3d at 91.  VIZIO’s Pike argument 
 3   rests somewhat uncomfortably in those first and third categories.5 

 4          First addressing VIZIO’s claims of disparate impact, VIZIO has 
 5   not demonstrated that there are “burdens on interstate commerce that 
 6   exceed the burdens on intrastate commerce.”  USA Recycling, 66 F.3d 
 7   at 1287 (quoting Jorling, 16 F.3d at 1308).  Nor has VIZIO alleged the 
 8   actual—or  potential—existence  of  any  in‐state  manufacturer  that  is 
 9   less negatively affected by the national market approach.  

10          In  any  event,  the  law  does  not  contain  any  uneven  burden 
11   allocated on the basis of an actor’s residency and, as such, we do not 
12   find  a  violation  of  the  dormant  Commerce  Clause.    Connecticut 
13   considers a variety of factors when assigning manufacturers a market 
14   share,  see  Conn.  Agencies  Regs.  §  22a‐638‐1(g)(2),  none  of  which 
15   relates  to  residency.    In  other  words,  Connecticut’s  E‐Waste  Law 
16   “treat[s]  all  private  companies  exactly  the  same,”  no  matter  from 
17   which state they hail.  United Haulers Ass’n, 550 U.S. at 342.  Short of 
18   finding  that  burdens  are  distributed  unequally  based  on  in‐state 
19   versus  out‐of‐state  distinctions,  we  are  unable  to  find  an 
20   impermissible  disparate  impact.    See  C  &  A  Carbone,  Inc.  v.  Town  of 
21   Clarkstown, 511 U.S. 383, 390–92 (1994) (citing, inter alia, Philadelphia, 
22   437 U.S. at 624; Hughes, 441 U.S. at 322)). 

23         VIZIO does also claim that Connecticut’s E‐Waste Law double‐
24   charges  recycling  costs  in  different  states,  imposing  fees  in 
25   Connecticut for out‐of‐state sales in states where VIZIO has already 
26   contributed  to  recycling  efforts.  Inasmuch  as  that  claim  could  be 
27   construed  as  a  “regulatory  inconsistency,”  it  is  not  of  the  variety 
28   deemed unconstitutional under the Pike standard.  Whatever the ill 
     5
      Any argument by VIZIO that Connecticut regulates beyond its borders has been disposed of by
     way of our extraterritoriality analysis. See supra Discussion Section II; see also Sorrell, 272 F.3d
     at 110 (analyzing one component of a plaintiff’s Pike claim under the Healy rubric).
     18                                                      No. 17‐227‐cv




 1   effects  VIZIO  claims  result  from  Connecticut’s  E‐Waste  Law,  those 
 2   effects  are  only  felt  within  the  borders  of  that  state.    Regulatory 
 3   inconsistencies  arise  not  from  a  regulation  that  takes  effect  entirely 
 4   inside a state’s borders, but instead from those that “project[] one state 
 5   regulatory regime into the jurisdiction of another State.”  Healy, 491 
 6   U.S. at 337 (citing CTS Corp. v. Dynamics Corp. of Am., 481 U.S. 69, 88–
 7   89 (1987)).  Neither Connecticut’s consideration of out‐of‐state sales 
 8   as a basis for its e‐waste fees nor any resultant allegedly “duplicative” 
 9   charges  in  multiple  states  constitute  a  regulatory  inconsistency.  
10   Rather, it is merely an inconvenience for VIZIO to pay a seemingly 
11   larger  e‐waste  bill.      Connecticut  has  done  nothing  to  create—or 
12   increase  the  likelihood  of—inconsistent  obligations  with  which 
13   VIZIO must comply in different states.  See Brown‐Forman Distillers, 
14   476 U.S. at 583–84.  As a result, we do not find that any alleged double 
15   charge impermissibly burdens interstate commerce. 

16          Ultimately, any arguable burden on interstate commerce is not 
17   clearly  excessive  in  comparison  to  the  local  benefits.    Thus,  VIZIO 
18   cannot state a claim under Pike, 397 U.S. at 142, and VIZIO’s complaint 
19   was properly dismissed. 

20                                 CONCLUSION 

21          The  viability  of  VIZIO’s  claim  hinges  on  our  recognizing  a 
22   claim  under  the  dormant  Commerce  Clause  not  acknowledged  by 
23   any  court.    VIZIO  has  failed  to  convince  us  that  its  claim  should 
24   proceed  under  a  variety  of  theories,  old  and  new.    In  sum,  we:  1) 
25   decline to extend the extraterritoriality doctrine in such a way as to 
26   prohibit  laws  that  merely  consider  out‐of‐state  activity,  2)  do  not 
27   apply the user fee analysis to VIZIO’s case, and 3) find no burden on 
28   interstate  commerce  that  is  clearly  excessive  to  the  considerable 
29   public benefits conferred by Connecticut’s E‐Waste Law.  As a result, 
30   VIZIO’s suit cannot proceed. 
    19                                                      No. 17‐227‐cv




1          VIZIO  has  failed  to  plead  a  cognizable  basis  for  invalidating 
2   Connecticut’s  E‐Waste  Law  under  the  dormant  Commerce  Clause 
3   and,  accordingly,  we  uphold  the  decision  of  the  district  court  to 
4   dismiss VIZIO’s complaint with prejudice.